DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,852,067 (a parent case serial # 15/770189) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velte (US PGPub No. 2013/0126137) in view of Fuerschbach (US Patent No. 4,872,578).
Regarding claim 16, Velte (Figs. 3, 4 and 7-10) discloses a stacked-plate heat exchanger, comprising:
a plurality of stacked plates (plate 6) stacked one on top of another (see Fig. 10);
wherein the plurality of stacked plates include a plurality of first stacked plates (plates 6 with downwardly offset dome 10) and a plurality of second stacked plates (plates 6 with upwardly offset dome 10) stacked alternately one on top of another in a stacking direction (in an up-down direction of Fig. 10);
wherein each of the plurality of stacked plates includes a rim disposed around a periphery and extending in the stacking direction (17 and 18);
wherein the rim of each of the plurality of stacked plates lies against the rim of an adjacent stacked plate of the plurality of stacked plates (see Fig. 10);
wherein pairs of adjacent stacked plates each delimit one of a first cavity for the passage of a first fluid (fluid flowing in hole 8a within the dome 10 and within the plates 6) and a second cavity for the passage of a second fluid (fluid flowing within the openings 13 and between the plates 6, Fig. 9), such that the pairs of adjacent stacked plates respectively define the first cavity and the second cavity in an alternating manner in the stacking direction (see Fig. 10);
wherein the plurality of stacked plates each has an end region (see Fig. 7) disposed in a longitudinal direction (parallel to the firs) that includes a first opening (8a) for the first fluid and a plurality of second openings (13), arranged around the first opening, for the second fluid;
wherein at least a portion of the second cavity is arranged in a region of the plurality of second openings (the second region includes the region of the fluid flowing within the openings 13);
wherein at least some of the plurality of stacked plates include a plurality of webs (the rib between the openings 13), each web of the plurality of webs arranged between two adjacent second openings of the plurality of second openings (see Fig. 9).
Velte fails to disclose wherein a support structure mutually supports the plurality of stacked plates in an edge region of the plurality of stacked plates to stabilize the second cavity;
wherein the support structure is arranged in a region of the plurality of second openings; and
wherein the plurality of webs includes a plurality of stamped webs that project into the second cavity and lie against a stamped web of the adjacent stacked plate to form the support structure.
Fuerschbach discloses wherein a support structure (the structure having projections 24 and 28 in the plates) mutually supports the plurality of stacked plates (12) in an edge region of the plurality of stacked plates (at the distal edges of the plates) to stabilize the second cavity (the projections 24 and 28 are spacers to keep a distance of the adjacent plates);
wherein the support structure is arranged in a region of the plurality of second openings (between the openings 20 and 22); and
wherein the web (portion of the plate between openings 20 and 22, Fig. 1) includes a plurality of stamped webs (projections 24, 28) that project into the second cavity (one of the projections projecting into the first/second space between the plates) and lie against a stamped web of the adjacent stacked plate to form the support structure (the projection 24 lies on projection 24’ of an adjacent plate, for example).
Thus, the projections or stamped webs may be provided in the ribs between openings 13 in Volte. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein wherein a support structure mutually supports the plurality of stacked plates in an edge region of the plurality of stacked plates to stabilize the second cavity; wherein the support structure is arranged in a region of the plurality of second openings; and the plurality of webs includes a plurality of stamped webs that project into the second cavity and lie against a stamped web of the adjacent stacked plate to form the support structure in Velte as taught by Fuerschbach in order to be protected under pressures by the use of the projections (col. 5, lines 23-34).
Regarding claim 17, Velte as modified further discloses wherein the plurality of stacked plates are formed such that a stacked plate of the plurality of stacked plates (the second from the topmost plate 6 in Fig. 10), in the region of the plurality of second openings, has a distance from a first adjacent stacked plate of the plurality of stacked plates (has a distance from the topmost plate 6 that defines the flow channels from openings 13) and lies against a second adjacent stacked plate of the plurality of stacked plates that is disposed on an opposite side of the stacked plate (the second from the topmost plate 6 lies and connects to the plate 6 below it at the region of openings 13).
Regarding claim 18, Velte as modified further discloses wherein the distance from the stacked plate to the first adjacent stacked plate is defined by the support structure (the projections 24 and 28 keep the distance between the two plates).
Regarding claim 19, Velte as modified further discloses a charge air cooler (paragraph 0003), comprising a stacked-plate heat exchanger according to Claim 16, wherein: the first fluid is charge air of a charging arrangement and is directed through the first cavity (Fig. 3 is an improvement of prior art air cooler fed to an engine, paragraph 0003 and is directed to hole 8a of the heat exchanger, see paragraph 0041); and the second fluid is a cooling medium and is directed through the second cavity (cooling air, see paragraph 0041).
Regarding claim 20, Velte as modified further discloses an internal combustion engine, comprising a charging arrangement and a charge air cooler according to Claim 19, wherein charge air of the charging arrangement is cooled by the charge air cooler (paragraph 0003 of Velte discloses an internal combustion engine where the air fed into the engine is cooled in the air cooler).
Regarding claim 21, Velte as modified further discloses wherein the first cavity is fluidically sealed independently of the support structure (the first cavity with a fluid flow in the hole 8a is sealed at the dome 10 which is independently from the projections 24 and 28).
Regarding claim 22, Velte as modified further discloses wherein the support structure is structured separately and independently from the rim of each of the plurality of stacked plates (the projections 24 and 28 are separate and independent structures from the rims 17 and 18).
Regarding claim 23, Velte as modified further discloses wherein the plurality of stacked plates each have a stamped portion (dome 10, see Fig. 10) protruding therefrom in the stacking direction, the stamped portion at least partially surrounding the first opening (8a); and the plurality of second openings are disposed in the stamped portion (the openings are provided in the dome 10).
Regarding claim 24, Velte as modified further discloses wherein the plurality of webs are each defined by a section of the stamped portion disposed between the two adjacent second openings (the ribs between each of the openings 13 are sections of the dome 10).
Regarding claim 25, Velte as modified further discloses wherein the plurality of stamped webs project from the stamped portion (the projections from Fuerschbach are provided in the ribs between each of the openings 13, which are projected and connected to respective projections of the adjacent plates).
Regarding claim 26, Velte as modified further discloses wherein: the stamped portion of each of the plurality of first stacked plates (domes 10 in plates 6 with downwardly offset dome 10) protrudes therefrom in a first direction (downward direction of Fig. 10); the plurality of stamped webs of each of the plurality of first stacked plates project from the stamped portion in a second direction opposite the first direction (the projections from Fuerschbach includes upward projection 28 and downward projections 24); the stamped portion of each of the plurality of second stacked plates (domes 10 in plates 6 with upwardly offset dome 10) protrudes therefrom in the second direction (upward direction of Fig. 10); and the plurality of stamped webs of each of the plurality of second stacked plates project from the stamped portion in the first direction (the projections from Fuerschbach includes upward projection 28 and downward projections 24).
Regarding claim 37, Velte as modified further discloses wherein only a portion of each of the plurality of stamped webs is stamped such that each of the plurality of stamped webs includes a stamped region (the regions of projections 24 and 28 between openings 18 and 22 in Fueschbach, such a feature is included between openings 13 in Velte in view of Fueschbach) and an unstamped region (the regions other than the projections 24 and 28 or flat areas between openings 18 and 22 in Fueschbach, such a feature is included between openings 13 in Velte in view of Fueschbach).
Allowable Subject Matter
Claims 30, 32, and 34-36 are allowed.
Claims 27-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The Figs. 1-7 of Fuerschbach shows the projection pairs 24, 24’ and 28, 28’ protrudes a distance and contact the respective projection in adjacent plates. The distance is only a portion of or less than flange 14 as shown in Figs. 3 and 6. Thus, Velte in view of Fuerschbach fails to disclose the first distance is equal to the second distance as required in claims 27 and 36.
 Further, although Fuerschbach discloses a plurality of unstamped webs between the openings (flat areas between the openings 18 and 22), the flat area does not lie against any another structure (since the flat area is spaced from adjacent flat area of adjacent plate by the projections). Thus, Fuerschbach fails to disclose a plurality of unstamped webs that lie against an unstamped web of a second adjacent stacked plate of the plurality of stacked plates required in claim 28.
For claim 30, it is not obvious to modify Velte in view of Fuerschbach. In particular with the argument filed in 8/1/2022, providing the projections 24 and 28 of Fuerschbach in each of the plates with upwardly and downwardly offset dome 10, as currently required in claim 30, would cause a separation of Domes A and B. Velte requires the second and third plates in Fig. 10 joined at Domes A and B to provide a fluid seal.
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument for claim 16 (from last paragraph of page 12 to page 13) and lack of motivation (first paragraph on page 14), it appears that the analysis is based upon a lack of the projections 24 and 28 between the fluid openings 22,22’ for the same fluid. 
However, the teachings of Fuerschbach relied upon that the projections 24 and 28 are provided on the web between the openings 20 and 22 on a short side of the plate. Projections 24 and 28 support adjacent projections 24 and 28 on other plates as they are stacked. Thus, the webs between openings 13 in Velte can be provided with projections 24 and 28 for support between the plates for protection under pressures.
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, the modification does not directly import the structure of Fuerschbach. The obviousness is relied upon the fact that some supports or projections provided in the web between two openings to increase structural integrity, regardless the fluid type used in the openings in the teaching reference Fuerschbach.
In response to applicant’s argument for claim 37, the projections 24 and 28 of Fuerschbach does entirely projected from the web between the openings 20 and 22. Hence, the area between the openings 20 and 22 except the projections 24 and 28 is the “unstamped region” as recited; and the area projections 24 and 28 is the “stamped region”.
Applicant’s arguments, see remarks, filed 8/1/2022, with respect to claim 30 have been fully considered and are persuasive.  The rejection of claim 30 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763